DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyawaki (US Patent 8777651 B2). 
As per claim 1, Miyawaki teaches a connector lock structure (figure 1), comprising: a connector housing 31 that is able to be fitted to a counterpart connector housing 51; a lock arm 41 that extends along a fitting direction (along X) and is formed on a side wall (along alpha seen in figure 3) of the connector housing 31, and maintains a fitted state (figure 5B) by being elastically engaged with the counterpart connector housing 51; a pair of flexible and deformable plate-shaped support walls (adjacent to 43) that protrude rearward of the side wall (along alpha seen in figure 3) to sandwich a rear portion (along 43) of the lock arm 41 therebetween; a coupling portion 43 that couples each of the plate-shaped support walls (adjacent to 43) to the rear portion (along 43) of the lock arm 41 in a width direction (along 31) of the connector housing 31; and an upward protruding portion (adjacent to 44) that protrudes upward than the coupling portion 43 and is formed on each of the plate-shaped support walls (adjacent to 43).
As per claim 2, Miyawaki teaches a connector lock structure (figure 1), wherein a coupling length (along length of 31) of the coupling portion 43 along the fitting direction (along X) is reduced due to a slit (along 46 adjacent to 41) provided on a front side (of 13) of the coupling portion 43.
As per claim 3, Miyawaki teaches a connector lock structure (figure 1), wherein an intermediate portion (of 41) of the lock arm 41 includes: a locking protrusion 44 to be locked to a lock portion 51c of the counterpart connector housing 51; and an operation portion (along 45) including a projecting portion (along end portion of 45) protruding upward between the locking protrusion 44 and the coupling portion 43.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831